NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted October 20, 2021 *
                               Decided October 20, 2021

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       DANIEL A. MANION, Circuit Judge

                       DIANE P. WOOD, Circuit Judge


No. 21-1221

ANDREW JOHNSTON,                                  Appeal from the United States District
    Plaintiff-Appellant,                          Court for the Northern District of Illinois,
                                                  Eastern Division.
      v.
                                                  No. 20-cv-07247
FRANCES WARD and REBECCA R.
PALLMEYER,                                        Andrea R. Wood,
    Defendants-Appellees.                         Judge.


                                       ORDER

      Andrew Johnston, a federal prisoner, appeals the dismissal of his civil suit
against the judge who presided over his criminal trial and her court reporter. He alleges



      *
         We have agreed to decide this case without oral argument because the brief and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 21-1221                                                                           Page 2

that they violated his constitutional rights during the proceedings. The district court
dismissed the complaint as barred by Heck v. Humphrey. 512 U.S. 477 (1994). We affirm.

        After we upheld his conviction for attempted bank robbery, see United States v.
Johnston, 814 Fed. App’x 142, 144 (7th Cir. 2020), cert. denied, 141 S. Ct. 1257, 1257–58
(2021), Johnston brought this action under Bivens v. Six Unknown Named Agents of Federal
Bureau of Narcotics, 403 U.S. 388 (1971), against the presiding judge and her court
reporter. He alleged that during his criminal trial, the judge ordered the court reporter
to alter the proceedings’ transcripts by omitting key portions of testimony favorable to
him. These omissions, he added, violated his Fifth Amendment right to due process and
reflected judicial bias that entitled him to acquittal as a matter of law.

        At screening, the district court determined that the suit was premature because
Johnston’s claim, if true, would necessarily invalidate his conviction. See Heck, 512 U.S.
at 487. To the extent that any omissions in the transcript resulted from the judge’s
rulings, the court added that the doctrine of judicial immunity conferred absolute
immunity on her.

        On appeal, Johnston presses his Bivens claim without any discussion of the
district court’s Heck analysis. We have long held that similarities between Bivens actions
and suits under 42 U.S.C. § 1983 warrant the application of Heck to Bivens claims. See
Clemente v. Allen, 120 F.3d 703, 705 (7th Cir. 1997). A ruling that a judge was biased
would “necessarily imply the invalidity” of a prior conviction. Heck, 512 U.S. at 487;
Edwards v. Balisok, 520 U.S. 641, 647 (1997). Unless and until his conviction is set aside, 1
Johnston may not seek damages for alleged judicial bias. Savory v. Cannon, 947 F.3d 409,
417–18 (7th Cir. 2020) (en banc).

         One final matter warrants discussion. In our December 2019 order denying
Johnston’s petition for a writ of mandamus, we warned Johnston—for a third time—
that “further frivolous filings may result in the imposition of sanctions and a filing bar.”
United States v. Johnston, No. 19-3376 (7th Cir. Dec. 13, 2019). This appeal is frivolous.
Johnston knew when he appealed that the district court had found his claim Heck-
barred, but he appealed anyway without even addressing Heck in his brief. We order
Johnston to show cause within fourteen days why he should not be sanctioned $1,000
for filing a frivolous appeal, the nonpayment of which will result in this court directing

       1
         Johnston’s petition for habeas corpus relief has been denied, and his appeal is
pending. Johnston v. United States, No. 21 C 02720, 2021 WL 2550071, at *1 (N.D. Ill. June
22, 2021), appeal docketed, No. 21-2257 (7th Cir. July 8, 2021).
No. 21-1221                                                                            Page 3

the clerks of all federal courts in this circuit to return unfiled any papers submitted by
him or on his behalf until he pays the sanction in full. See Support Sys. Int’l, Inc. v. Mack,
45 F.3d 185, 186 (7th Cir. 1995).

                                                                                  AFFIRMED